DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/07/2021 has been entered. The Applicant amended claims 1-8, 10-15, 17, 19-21, 24-28, 31-32, 34, 36, 41, 43-53, 56 and 58-59, and added new claims 60-94. Claims 1-94 are pending.
Response to Arguments
Applicant’s arguments filed on 9/07/2021 with respect to amended claims have been considered but are moot because the arguments are based on new amendment. A new ground of rejection has been made in this current rejection using a new reference and applicant's argument is moot in view of the new ground of rejection necessitated by the amendment. 
Claim Rejections - 35 USC § 112
The Applicant amended claims 15, 44 and 45 to overcome the rejection under 35 USC § 112, and the rejection under 112 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-15, 18-19, 25, 28-32, 34-36, 38-39, 41, 43-53, 55, 60-61, 72-73, 75-76, 78-79, 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (US 20070058257) in view of Fukai et al. (US 20080043354), and further in view of Pavao (US 20050243449).
Regarding claim 1, Lynam teaches an exterior rearview mirror assembly (an exterior rearview mirror assembly 10, [0039]) configured for mounting at an exterior portion of a side of a vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039], see annotated Figs. 1-2 below with labels), said exterior rearview mirror assembly comprising: 
a mirror head comprising a mirror attachment plate (carrier or back plate 20, [0039], see annotated Fig. 2), 

    PNG
    media_image1.png
    434
    815
    media_image1.png
    Greyscale

a mirror casing (mirror shell or casing 14, [0039], Fig. 2)  and 
a mirror reflective element (mirror reflective element 18, [abstract] [0048], Fig. 2 and 3); 
wherein said mirror reflective element has a front side and a rear side opposite said front side (front side and back side of element 18), and 
wherein said front side is separated from said rear side by a thickness dimension of said mirror reflective element (thickness dimension of element 18, Fig. 2);

wherein said front surface of said glass substrate is at said front side of said mirror reflective element (see Figs. 2 and 3, front surface of glass substrate 30 is at front side of the mirror reflective element 18); 
wherein said mirror head (see label on annotated figure 2) comprises a perimeter framing portion (see annotated Fig. 2, perimeter framing portion of mirror head) circumscribing  edge of said glass substrate (Fig. 2 shows perimeter framing portion limiting edge of said glass substrate); 
wherein no portion of said perimeter framing portion of said mirror head (see label on annotated figure 2) encroaches onto said front side of said mirror reflective element (Fig. 2 shows no portion of the perimeter framing portion of the mirror head intrudes onto said front side of said mirror reflective element); 
wherein said mirror attachment plate has a first side and a second side (annotated Fig. 2, attachment plate 20 has a first side and a second side), and wherein said first side is separated from said second side by a thickness dimension of said mirror attachment plate (Fig. 2, thickness dimension of 20); 
wherein said rear side of said mirror reflective element is attached at said first side of said mirror attachment plate (see annotated Fig. 2, mirror reflective element 18 and mirror attachment plate 20); 

wherein said electrically-operated actuator is disposed at the one end of said mounting arm of said exterior rearview mirror assembly (Fig. 2 shows actuator 21 is disposed at the one end of said mounting arm of the exterior rearview mirror assembly); 
wherein said second side of said mirror attachment plate (backplate 20, see annotated Fig. 2) of said mirror head is attached at said electrically-operated actuator (actuator 21, for manually or electrically adjusting an angle, [0012]; Fig. 2) that is disposed at the one end of said mounting arm of said exterior rearview mirror assembly (see annotated Fig. 2); 
wherein a mounting portion configured for mounting of said exterior rearview mirror assembly at an exterior portion of a side of a vehicle equipped with said exterior rearview mirror assembly is disposed at another end of said mounting arm (see Fig. 2, Mirror assembly 10 is mounted at the side 16a of a host or subject vehicle 16 [0039]); wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), said mounting portion is mounted at the exterior portion of the side of the equipped vehicle (see annotated Fig. 2, Mirror assembly 10 is mounted at the side 16a of a host or subject vehicle 16 [0039]);


    PNG
    media_image2.png
    607
    807
    media_image2.png
    Greyscale

wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), said front side of said mirror reflective element is closer to a driver of the equipped vehicle than said rear side of said mirror reflective element and is contactable by the driver of the equipped vehicle (see annotated Figs. 1 and 2, figures show the front side is outside facing and therefore contactable by the driver; “the mirror assembly is mounted to the vehicle so as to be principally viewed by the driver of the host vehicle”, [abstract]);
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), said front surface of said glass substrate of said mirror reflective element is viewable by the driver of the equipped vehicle (see 
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), 
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle, said electrically-operated actuator operable to move the mirror vertically and horizontally adjust a rearward view provided by said mirror reflective element to the driver of the equipped vehicle who is viewing said mirror reflective element (actuator 21, for manually or electrically adjusting an angle, [0012]; Fig. 2; the mirror assembly is mounted to the vehicle so as to be principally viewed by the driver of the host vehicle”, [abstract]);
Lynam doesn’t explicitly teach in the embodiment of Figs. 1 to 3B that 
mounting the exterior rearview mirror assembly at an exterior portion of a side door of a vehicle,
a rear surface and having a circumferential plate edge spanning between said front surface and said rear surface; 
perimeter framing portion circumscribing said circumferential plate edge of said glass substrate 
wherein no portion of said perimeter framing portion of said mirror head encroaches onto said front side of said mirror reflective element
the electrically-operated actuator is electrically operable to move said mirror head relative to said mounting arm to vertically and horizontally adjust a rearward view 
wherein movement of said mirror head moves said mirror attachment plate, said mirror reflective element and said mirror casing together in tandem.  
In another embodiment (in Fig. 12), Lynam teaches glass substrate having a circumferential plate edge spanning between said front surface and said rear surface (FIG. 12, circumferential plate edge, the bezel portion 420c, spanning between said front surface and said rear surface of the glass substrate). The perimeter framing portion circumscribing said circumferential plate edge of said glass substrate (annotated Fig. 2 shows perimeter framing portion; Fig. 12 shows limiting plate edge of said glass substrate; Fig. 2 in view of Fig. 10 shows the perimeter framing portion circumscribing the circumferential plate edge of said glass substrate) and no portion of said perimeter framing portion of said mirror head (see label on annotated figure 2) encroaches onto said front side of said mirror reflective element (see Fig. 2 in view of Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam of Figs. 1-3B to include the glass substrate having a circumferential plate edge spanning between said front surface and said rear surface as taught by Lynam in Fig. 12 for the predictable result of holding the glass substrate tight and securely for the safely of the mirror.
Lynam doesn’t explicitly teach the mounting the exterior rearview mirror assembly at an exterior portion of a side door of a vehicle,
the electrically-operated actuator is electrically operable to move said mirror head relative to said mounting arm to vertically and horizontally adjust a rearward view 
wherein movement of said mirror head moves said mirror attachment plate, said mirror reflective element and said mirror casing together in tandem.
Lynam and Fukai are related as outside mirror of a motor vehicle.
Fukai teaches the electrically-operated actuator is electrically operable (motors A6, [0048], Fig. 4) to move said mirror head (H, [0013], Fig. 1) relative to said mounting arm (A1, which holds the mirror M and casing H3 and mirror attachments H4, [abstract], [0037], [0038]) to vertically and horizontally adjust a rearward view provided by said mirror reflective element (Fig. 1 shows left-right; up-down, [0014], vertically and horizontally adjust by two A6 motors, Lynam shows the mounting arm, Fig. 2) to the driver of the equipped vehicle who is viewing said mirror reflective element (rear view mirror which is installed on a side of a vehicle, [0036];); and    
wherein movement of said mirror head (Fig. 1, housing A1, [0048]) moves said mirror attachment plate (mirror attachments H4, [0038]), said mirror reflective element (mirror M, [0037]) and said mirror casing (H, Fig. 1, [0048]) together in tandem (see Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam to include an electrically-operated actuator that moves the mirror head to vertically and horizontally as taught by Fukai for the predictable result of adjusting the rearward field of view of the mirror system easily with an electrical switch to a desired orientation by the driver of the vehicle.

Lynam and Pavao are related as outside mirror of a motor vehicle.
Pavao teaches mounting the exterior rearview mirror assembly at the exterior portion of a side door of a vehicle (“mounting of the mirror assembly to the door frame of the vehicle”, [0060]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the location to attach the rearview mirror of Lynam in view of Fukai at the exterior portion of a side door of a vehicle for the predictable result of having clearly visible by the driver of the vehicle.
Regarding claim 6, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Pavao further teaches the exterior rearview mirror assembly, wherein another electrically-operated actuator is disposed at where, with said exterior rearview mirror assembly mounted at the exterior portion of the side door of the equipped vehicle, said mounting portion of said mounting arm mounts at the exterior portion of the side door of the equipped vehicle (“… a signal 50 which is transmitted to a motor driver 52, which in turn generates a drive signal 54 transmitted to motor 56 of power-fold mechanism 34 ..”, [0049], also “.. control system 40 actuates reflective element actuator 20 to move the reflective element assembly 14 outward as actuator 34 moves mirror casing 12 inward (relative to the side of the vehicle”, [0048] and Figs. 3-4).

Regarding claim 7, the exterior rearview mirror assembly according to claim 6 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 6,
Pavao further teaches the exterior rearview mirror assembly of claim 6, wherein the other electrically-operated actuator (motor 56 of power-fold mechanism 34 ..”, [0049]) disposed at the other end of said mounting arm (see Figs. 1-4]), when electrically operated, moves said mirror head between an extended position relative to the exterior portion of the side door of the equipped vehicle and a folded position relative to the exterior portion of the side door of the equipped vehicle (“.. control system 40 actuates reflective element actuator 20 to move the reflective element assembly 14 outward as actuator 34 moves mirror casing 12 inward (relative to the side of the vehicle). Similarly, when power-fold mechanism 34 moves mirror casing 12 outwardly (relative to the side of the vehicle), control system 40 actuates actuator 20 to move reflective element assembly inward.. “ [0048]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include electrically-operated actuator at the other end of said mounting arm, as taught by 
Regarding claim 8, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Pavao further teaches the exterior rearview mirror assembly of claim 1, wherein the other end of said mounting arm that is, with said exterior rearview mirror assembly mounted at the exterior portion of the side door of the equipped vehicle, at the exterior portion of the side door of the equipped vehicle, comprises a breakaway joint that allows said mirror head be manually moved between an extended position relative to the exterior portion of the side door of the equipped vehicle and a folded position relative to the exterior portion of the side door of the equipped vehicle (the mirror casing to fold about the mounting portion, conventional vehicular exterior rearview mirror assemblies have a fixed angular orientation with respect to the vehicle for normal operating conditions, [0004]; actuating the power-fold mechanism to fold the folding portion of mirror assembly 111 to its folded position so that light pattern 192 sweeps an area adjacent the side of the vehicle as the power-fold mechanism .. .,[0055]; Housed in arm 526 and lower leg portion 524a is the break-away mechanism and/or power-fold mechanism., [0071]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the exterior rearview mirror assembly of Lynam in view of Fukai, 
Regarding claim 9, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said mirror head houses at least one accessory that is disposed in said mirror casing of said mirror head (Fig.1, turn signal indicator and display area 28b).
Regarding claim 10, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said perimeter framing portion comprises a portion of said mirror attachment plate (see Fig. 10, 420c).
Regarding claim 11, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said perimeter framing portion comprises a portion of said mirror casing (see annotated Fig. 2).
Regarding claim 12, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said rear side of said mirror reflective element is adhesively attached at said first side of said mirror attachment plate (adhesive layer 40, [0048], Fig. 4).
Regarding claim 13, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said mirror head houses a blind spot indicator (Fig. 1, 28a, [0040]) and at least one selected from the group consisting of (i) a CMOS camera (iii) a turn signal indicator and (iii) a puddle lamp (turn signal indicator and display area 28b, Fig. 1, [0040])
Regarding claim 14, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said front surface of said glass substrate is coated with a mirror reflector (substrate 30 (such as a glass substrate) with a transflective coating or layer 31; [0046])
Regarding claim 15, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1.
Lynam teaches the exterior rearview mirror assembly of claim 1, wherein said mounting portion of said mounting arm is mounted at the exterior portion of the side door of the equipped vehicle (see annotated Figs. 1-2)
Pavao further teaches the exterior rearview mirror assembly of claim 1, wherein said mounting portion of said mounting arm is mounted at the exterior portion of the side door of the equipped vehicle (see annotated Figs. 1-2) via another electrically-operated actuator of said exterior rearview mirror assembly (motor 56 of power-fold mechanism 34, [0049]), and wherein said exterior rearview mirror assembly comprises a powerfold mirror assembly (power-fold mechanism 34, [0049]) that, with said mounting portion mounted at the exterior portion of the side door of the equipped vehicle (see Fig. 1-2), provides a powerfold function that moves said mirror head between an extended position relative to the exterior portion of the side door of the equipped vehicle (Control module 44 generates pulses 46 which are transmitted to a position controller 48 that is provided in power-fold mechanism 34, [0049], Fig. 2) and a folded position relative to the39426712.1InventorsKeith D. Foote and Darryl P. De Wind exterior portion of the side door of the equipped vehicle, and wherein the powerfold function is provided by said another electrically-operated actuator of said exterior rearview mirror assembly ( (“… a signal 50 which is transmitted to a motor driver 52, which in turn generates a drive signal 54 transmitted to motor 56 of power-fold mechanism 34 ..”, [0049], also “.. control system 40 actuates reflective element actuator 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include electrically-operated actuator, as taught by Pavao, for the predictable result of controlling the power-fold mechanism with a mirror control system to rotate to a desired position from the driving seat, as Paravo teaches in [0048-0049] and Figs. 3-4.
Regarding claim 18, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1.
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said electrically-operated actuator (21)  includes a base portion that is fixedly mounted at the one end of said mounting arm (annotated Fig. 2, portion 21).
Regarding claim 19, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1.
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said mirror head houses at least two selected from the group consisting of (i) a camera (ii) a blind spot indicator, (iii) a turn signal indicator and (iv) a puddle lamp (a turn signal indicator 28b, blind spot indicator 28a; Fig. 1, [0040])
Regarding claim 25, Lynam teaches an exterior rearview mirror assembly (an exterior rearview mirror assembly 10, [0039]) configured for mounting at an exterior portion of a side of a vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039], see annotated Figs. 1-2 below with labels), said exterior rearview mirror assembly comprising: 
a mounting portion configured for mounting said exterior rearview mirror assembly at an exterior portion of a side of a vehicle equipped with said exterior rearview mirror assembly (annotated Fig. 1 shows a mounting portion for mounting an exterior rearview mirror assembly at an exterior portion of a side of a vehicle); 

    PNG
    media_image3.png
    615
    810
    media_image3.png
    Greyscale

a mirror head comprising a mirror attachment plate (carrier or back plate 20, [0039], see annotated Fig. 2),  cvva mirror casing (mirror shell or casing 14, [0039], Fig. 2)  and a mirror reflective element (mirror reflective element 18, [abstract] [0048], Fig. 2 and 3; see annotated Fig. 2); 

    PNG
    media_image4.png
    519
    975
    media_image4.png
    Greyscale

wherein said mirror reflective element has a front side and a rear side opposite said front side (front side and back side of element 18), and 
wherein said front side is separated from said rear side by a thickness dimension of said mirror reflective element (thickness dimension of element 18);
wherein said mirror reflective element comprises a glass substrate (reflective element that includes a rear substrate 30 (such as a glass substrate), [0046], Fig. 3) having a front surface and a rear surface (front and rear surfaces of the glass substrate) and 
wherein said front surface of said glass substrate is at said front side of said mirror reflective element (see Figs. 2, front side and back side of element 18); 
wherein said mirror head (see label on annotated figure 2) comprises a perimeter framing portion (see annotated Fig. 2, perimeter framing portion of mirror head) circumscribing said circumferential plate edge of said glass substrate (Fig. 2 shows perimeter framing portion limiting edge of said glass substrate); 

 wherein said mirror attachment plate has a first side and a second side (annotated Fig. 2, attachment plate 20), and wherein said first side is separated from said second side by a thickness dimension of said mirror attachment plate (Fig. 2, thickness dimension of 20); 
wherein said rear side of said mirror reflective element is attached at said first side of said mirror attachment plate (see annotated Fig. 2, mirror reflective element 18 and mirror attachment plate 20);

    PNG
    media_image5.png
    475
    819
    media_image5.png
    Greyscale

an electrically-operated actuator (actuator, for manually or electrically adjusting an angle, [0012]; actuator 21, Fig. 2); 39426712.1InventorsKeith D. Foote and Darryl P. De Wind Serial No.16/158,522 Page3 

wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the exterior side 16a of a host or subject vehicle 16, [0039]), said front side of said mirror reflective element is closer to a driver of the equipped vehicle than said rear side of said mirror reflective element and is contactable by the driver of the equipped vehicle (see annotated Figs. 1 and 2, figures show the front side is outside facing and therefore contactable by the driver; “the mirror assembly is mounted to the vehicle so as to be principally viewed by the driver of the host vehicle”, [abstract]); 39426712.1InventorsKeith D. Foote and Darryl P. De Wind Serial No.16/158,522 Page12 
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the exterior side 16a of a host or subject vehicle 16, [0039]), 
said front surface of said glass substrate of said mirror reflective element is viewable by the driver of the equipped vehicle (see annotated Figs. 1, 2 and Fig. 3A;  “the mirror assembly is mounted to the vehicle so as to be principally viewed by the driver of the host vehicle”, [abstract]);                   
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), said electrically-operated actuator is electrically operable to move said mirror (actuator 21, for manually or electrically adjusting an angle, [0012]; Fig. 2; the mirror assembly is mounted to the vehicle so as to be principally viewed by the driver of the host vehicle”, [abstract]);

a rear surface and having a circumferential plate edge spanning between said front surface and said rear surface; perimeter framing portion circumscribing said circumferential plate edge of said glass substrate;
the electrically-operated actuator is electrically operable to move said mirror head relative to said mounting arm to vertically and horizontally adjust a rearward view provided by said mirror reflective element to the driver of the equipped vehicle who is viewing said mirror reflective element; and    
wherein movement of said mirror head moves said mirror attachment plate, said mirror reflective element and said mirror casing together in tandem.  
In another embodiment (in Fig. 12), Lynam teaches glass substrate having a circumferential plate edge spanning between said front surface and said rear surface (FIG. 12, circumferential plate edge, the bezel portion 420c, spanning between said front surface and said rear surface of the glass substrate). The perimeter framing portion circumscribing said circumferential plate edge of said glass substrate (annotated Fig. 2 shows perimeter framing portion; Fig. 12 shows limiting plate edge of said glass substrate; Fig. 2 in view of Fig. 10 shows the perimeter framing portion circumscribing the circumferential plate edge of said glass substrate) and no portion of said perimeter framing portion of said mirror head (see label on annotated figure 2) encroaches onto said front side of said mirror reflective element (see Fig. 2 in view of Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam of Figs. 1-3B to include the glass 
Lynam doesn’t explicitly teach the mounting the exterior rearview mirror assembly at an exterior portion of a side door of a vehicle,
the electrically-operated actuator is electrically operable to move said mirror head relative to said mounting arm to vertically and horizontally adjust a rearward view provided by said mirror reflective element to the driver of the equipped vehicle who is viewing said mirror reflective element; and    
wherein movement of said mirror head moves said mirror attachment plate, said mirror reflective element and said mirror casing together in tandem.
Lynam and Fukai are related as outside mirror of a motor vehicle.
Fukai teaches the electrically-operated actuator is electrically operable (motors A6, [0048], Fig. 4) to move said mirror head (H, [0013], Fig. 1) relative to said mounting arm (A1, which holds the mirror M and casing H3 and mirror attachments H4, [abstract], [0037], [0038]) to vertically and horizontally adjust a rearward view provided by said mirror reflective element (Fig. 1 shows left-right; up-down, [0014], vertically and horizontally adjust by two A6 motors, Lynam shows the mounting arm, Fig. 2) to the driver of the equipped vehicle who is viewing said mirror reflective element (rear view mirror which is installed on a side of a vehicle, [0036];); and    
wherein movement of said mirror head (Fig. 1, housing A1, [0048]) moves said mirror attachment plate (mirror attachments H4, [0038]), said mirror reflective element 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam to include an electrically-operated actuator that moves the mirror head to vertically and horizontally as taught by Fukai for the predictable result of adjusting the rearward field of view of the mirror system easily with an electrical switch to a desired orientation by the driver of the vehicle.
Lynam in view of Fukai doesn’t explicitly teach mounting the exterior rearview mirror assembly at the exterior portion of a side door of a vehicle.
Lynam and Pavao are related as outside mirror of a motor vehicle.
Pavao teaches mounting the exterior rearview mirror assembly at the exterior portion of a side door of a vehicle (“mounting of the mirror assembly to the door frame of the vehicle”, [0060]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the location to attach the rearview mirror of Lynam in view of Fukai at the exterior portion of a side door of a vehicle for the predictable result of having clearly visible by the driver of the vehicle.
Regarding claim 28, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25,

Pavao further teaches the exterior rearview mirror assembly, wherein said exterior rearview mirror assembly comprises a powerfold mirror assembly that, with39426712.1InventorsKeith D. Foote and Darryl P. De WindSerial No.16/158,522 Page13said exterior rearview mirror assembly mounted at the exterior portion of the side door of the equipped vehicle (the mirror assembly to the door frame of the vehicle, [0060]), provides a powerfold function that moves said mirror head between an extended position relative to the exterior portion of the side door of the equipped vehicle and a folded position relative to the exterior portion of the side door of the equipped vehicle (“… a signal 50 which is transmitted to a motor driver 52, which in turn generates a drive signal 54 transmitted to motor 56 of power-fold mechanism 34 ..”, [0049], also “.. control system 40 actuates reflective element actuator 20 to move the reflective element assembly 14 outward as actuator 34 moves mirror casing 12 inward (relative to the side of the vehicle”, [0048] and Figs. 3-4).
Regarding claim 29, the exterior rearview mirror assembly according to claim 28 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 28,
Pavao further teaches the exterior rearview mirror assembly, wherein the powerfold function is provided by said electrically-operated actuator (motor 56 of power-fold mechanism 34 ..”, [0049])
Regarding claim 30, the exterior rearview mirror assembly according to claim 28 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 28,
Pavao further teaches, wherein the powerfold function is provided by another electrically-operated actuator of said exterior rearview mirror assembly (“… a signal 50 which is transmitted to a motor driver 52, which in turn generates a drive signal 54 transmitted to motor 56 of power-fold mechanism 34 ..”, [0049], also “.. control system 40 actuates reflective element actuator 20 to move the reflective element assembly 14 outward as actuator 34 moves mirror casing 12 inward (relative to the side of the vehicle”, [0048] and Figs. 3-4).
Regarding claim 31, the exterior rearview mirror assembly according to claim 28 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 28,
Pavao further teaches, wherein said electrically-operated actuator is disposed at one end of a mounting arm of said exterior rearview mirror assembly, and wherein another electrically-operated actuator is disposed at another end of said mounting arm that, with said exterior rearview mirror assembly mounted at the exterior portion of the side door of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), is closer to  the exterior portion of the side door of the equipped vehicle than is the one end of the mounting arm of said exterior rearview mirror assembly at which said electrically-operated actuator is disposed (mirror system 
Regarding claim 32, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25,
Lynam further teaches, wherein said electrically-operated actuator is at least partially disposed in said mirror head (see annotated Fig. 2, actuator 21).
Regarding claim 34, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25,
Lynam further teaches, wherein said electrically-operated actuator allows for manual movement of said mirror head (actuator 21, for manually or electrically adjusting an angle, [0012], see annotated Fig. 2).
Regarding claim 35, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25,
Pavao further teaches the exterior rearview mirror assembly wherein, said exterior rearview mirror assembly is a breakaway exterior rearview mirror assembly (Housed in arm 526 and lower leg portion 524a is 
the break-away mechanism and/or power-fold mechanism, [0071]).

Regarding claim 36, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25,
Lynam further teaches, wherein said mirror head houses at least one accessory ((Fig.1, turn signal indicator and display area 28b).
Regarding claim 38, the exterior rearview mirror assembly according to claim 36 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 36,
Lynam further teaches, wherein said accessory comprises a turn signal indicator (Fig. 1, a turn signal indicator28b, [0040])
Regarding claim 39, the exterior rearview mirror assembly according to claim 36 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 36,
Lynam further teaches, wherein said accessory comprises a blind spot indicator (blind spot indicator 28a; Fig. 1, [0040])
Regarding claim 41, the exterior rearview mirror assembly according to claim 36 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 36.
Lynam further teaches the exterior rearview mirror assembly of claim 1, wherein said rear side of said mirror reflective element is adhesively attached at said first side of said mirror attachment plate (adhesive layer 40, [0048], Fig. 4).
Regarding claim 43, the exterior rearview mirror assembly according to claim 41 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 41.
Lynam further teaches, wherein said perimeter framing portion provides a continuous transition from said front surface of said glass substrate of said mirror reflective element to an outer surface of said mirror casing (see Fig. 1)
Regarding claim 44, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25.
Lynam further teaches, wherein said mirror head comprises at least two selected from the group consisting of (i) a camera (ii) a blind spot indicator, (iii) a turn signal indicator and (iv) a puddle lamp (a turn signal indicator 28b, blind spot indicator 28a; Fig. 1, [0040]).
Regarding claim 45, the exterior rearview mirror assembly according to claim 44 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 44.
Lynam further teaches, the exterior rearview mirror assembly of claim 44, wherein said perimeter framing portion comprises a portion of said mirror attachment plate (see Fig. 10, 420c).
Regarding claim 46, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25.
Lynam further teaches, the exterior rearview mirror assembly of claim 25, wherein said perimeter framing portion comprises a portion of said mirror attachment plate (see Fig. 10, 420c).
Regarding claim 47, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25.
Lynam further teaches, the exterior rearview mirror assembly of claim 25, wherein said mirror reflective element is adhesively attached at said first side of said mirror attachment plate (adhesive layer 40, [0048], Fig. 4). 
Regarding claim 48, the exterior rearview mirror assembly according to claim 47 is rejected (see above).

 Lynam further teaches the exterior rearview mirror assembly of claim 47, wherein said front surface of said glass substrate is coated with a mirror reflector (substrate 30 (such as a glass substrate) with a transflective coating or layer 31; [0046])
Regarding claim 49, the exterior rearview mirror assembly according to claim 47 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 47.
 Lynam further teaches the exterior rearview mirror assembly of claim 47, wherein said perimeter framing portion at least partially supports said mirror reflective element (see annotated Fig. 1 and 2).
Regarding claim 50, the exterior rearview mirror assembly according to claim 47 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 47.
 Lynam further teaches the exterior rearview mirror assembly of claim 47, wherein said perimeter framing portion comprises a portion of said mirror casing (see annotated Fig. 2).
Regarding claim 51, the exterior rearview mirror assembly according to claim 47 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 47.

Regarding claim 52, the exterior rearview mirror assembly according to claim 47 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 47.
 Lynam further teaches the exterior rearview mirror assembly of claim 47, wherein said electrically-operated actuator is at least partially disposed in said mirror head (see actuator 21, annotated Fig. 2).
Regarding claim 53, the exterior rearview mirror assembly according to claim 47 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 47.
 Lynam further teaches the exterior rearview mirror assembly of claim 47, wherein said front surface of said glass substrate is coated with a mirror reflector (substrate 30 (such as a glass substrate) with a transflective coating or layer 31; [0046])
Regarding claim 55, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25.

Regarding claim 60, Lynam teaches an exterior rearview mirror assembly (an exterior rearview mirror assembly 10, [0039]) configured for mounting at an exterior portion of a side of a vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039], Figs. 1-2), said exterior rearview mirror assembly comprising: 
a mounting portion (see label on annotated Fig 1) configured for mounting said exterior rearview mirror assembly at an exterior portion of a side of a vehicle equipped with said exterior rearview mirror assembly; 

    PNG
    media_image6.png
    524
    904
    media_image6.png
    Greyscale

a mirror head (see label on annotated figure 2) comprising 
a mirror attachment plate (carrier or back plate 20, [0039], Fig. 2), 
a mirror casing (mirror shell or casing 14, [0039], Fig. 2)  and 

wherein said mirror reflective element has a front side and a rear side opposite said front side (front side and back side of element 18), and 
wherein said front side is separated from said rear side by a thickness dimension of said mirror reflective element (thickness dimension of element 18); 
wherein said mirror reflective element comprises a glass substrate (reflective element that includes a rear substrate 30 (such as a glass substrate), [0046], see Fig. 3A, a sectional view of the mirror reflector sub-assembly) having a front surface and a rear surface (front and rear surfaces of 30) and 
wherein said front surface of said glass substrate is at said front side of said mirror reflective element (front surface of glass substrate 30 is at front side of the mirror reflective element); 
wherein said mirror attachment plate has a first side and a second side (Figs. 1-2; attachment plate 20 has a first and a second sides), and 
wherein said first side is separated from said second side by a thickness dimension of said mirror attachment plate (thickness dimension of mirror attachment plate 20, Figs. 2 and 3A); 
wherein said rear side of said mirror reflective element is adhesively attached at said first side of said mirror attachment plate (adhesive layer 40, [0048], Fig. 4); 
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), said front side of said mirror reflective element is 
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), said front surface of said glass substrate of said mirror reflective element is viewable by the driver of the equipped vehicle; 39426712.1InventorsKeith D. Foote and Darryl P. De Wind an electrically-operated actuator (actuator (for manually or electrically adjusting an angle, [0012]; actuator 21, Fig. 2); 
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), said electrically-operated actuator is electrically operable to move said mirror relative to the exterior portion of the side door of the equipped vehicle at which said mounting portion of said exterior rearview mirror assembly is mounted (actuator (for manually or electrically adjusting an angle of the mirror reflective element relative to the mirror casing, [0012]); 
wherein, with said exterior rearview mirror assembly mounted at the exterior portion of the side of the equipped vehicle (Figs. 1 and 2; RVM mounted at the side 16a of a host or subject vehicle 16, [0039]), an actuator moves said mirror (actuator 21, Fig. 2, [0042])
 mounting the exterior rearview mirror assembly at an exterior portion of a side door of a vehicle, 
a rear surface and having a circumferential plate edge spanning between said front surface and said rear surface; 
an electrically-operated actuator moves said mirror head to vertically and horizontally adjust a rearward view provided by said mirror reflective element to the driver of the equipped vehicle who is viewing said mirror reflective element; and 
wherein movement of said mirror head moves said mirror attachment plate, said mirror reflective element and said mirror casing together in tandem.
In another embodiment (in Fig. 12), Lynam teaches glass substrate having a circumferential plate edge spanning between said front surface and said rear surface (FIG. 12, circumferential plate edge, the bezel portion 420c, spanning between said front surface and said rear surface of the glass substrate). The perimeter framing portion circumscribing said circumferential plate edge of said glass substrate (annotated Fig. 2 shows perimeter framing portion; Fig. 12 shows limiting plate edge of said glass substrate; Fig. 2 in view of Fig. 10 shows the perimeter framing portion circumscribing the circumferential plate edge of said glass substrate) and no portion of said perimeter framing portion of said mirror head (see label on annotated figure 2) encroaches onto said front side of said mirror reflective element (see Fig. 2 in view of Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam of Figs. 1-3B to include the glass substrate having a circumferential plate edge spanning between said front surface and  
Lynam doesn’t explicitly teach the mounting the exterior rearview mirror assembly at an exterior portion of a side door of a vehicle,
the electrically-operated actuator is electrically operable to move said mirror head relative to said mounting arm to vertically and horizontally adjust a rearward view provided by said mirror reflective element to the driver of the equipped vehicle who is viewing said mirror reflective element; and    
wherein movement of said mirror head moves said mirror attachment plate, said mirror reflective element and said mirror casing together in tandem.
Lynam and Fukai are related as outside mirror of a motor vehicle.
Fukai teaches the electrically-operated actuator is electrically operable (motors A6, [0048], Fig. 4) to move said mirror head (H, [0013], Fig. 1) relative to said mounting arm (A1, which holds the mirror M and casing H3 and mirror attachments H4, [abstract], [0037], [0038]) to vertically and horizontally adjust a rearward view provided by said mirror reflective element (Fig. 1 shows left-right; up-down, [0014], vertically and horizontally adjust by two A6 motors, Lynam shows the mounting arm, Fig. 2) to the driver of the equipped vehicle who is viewing said mirror reflective element (rear view mirror which is installed on a side of a vehicle, [0036];); and    
wherein movement of said mirror head (Fig. 1, housing A1, [0048]) moves said mirror attachment plate (mirror attachments H4, [0038]), said mirror reflective element (mirror M, [0037]) and said mirror casing (H, Fig. 1, [0048]) together in tandem (see Fig. 1).

Lynam in view of Fukai doesn’t explicitly teach mounting the exterior rearview mirror assembly at the exterior portion of a side door of a vehicle.
Lynam and Pavao are related as outside mirror of a motor vehicle.
Pavao teaches mounting the exterior rearview mirror assembly at the exterior portion of a side door of a vehicle (“mounting of the mirror assembly to the door frame of the vehicle”, [0060]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the location to attach the rearview mirror of Lynam in view of Fukai at the exterior portion of a side door of a vehicle for the predictable result of having clearly visible by the driver of the vehicle.
Regarding claim 61, the exterior rearview mirror assembly according to claim 60 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 60.
Lynam further teaches, wherein another electrically-operated actuator is disposed at where, with said exterior rearview mirror assembly mounted at the exterior portion of the side 
Pavao teaches mounting the exterior rearview mirror assembly at the exterior portion of a side door of a vehicle (“mounting of the mirror assembly to the door frame of the vehicle”, [0060]), wherein the other electrically-operated actuator, when electrically operated, moves said mirror head between an extended position relative to the exterior portion of the side door of the equipped vehicle and a folded position relative to the exterior portion of the side door of the equipped vehicle (“… a signal 50 which is transmitted to a motor driver 52, which in turn generates a drive signal 54 transmitted to motor 56 of power-fold mechanism 34 ..”, [0049], also “.. control system 40 actuates reflective element actuator 20 to move the reflective element assembly 14 outward as actuator 34 moves mirror casing 12 inward (relative to the side of the vehicle”, [0048] and Figs. 3-4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include electrically-operated actuator, as taught by Pavao, for the predictable result of controlling the power-fold mechanism with a mirror control system to rotate to a desired position from the driving seat, as Paravo teaches in [0048-0049] and Figs. 3-4.
Regarding claim 72, the exterior rearview mirror assembly according to claim 61 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 61.

Regarding claim 73, the exterior rearview mirror assembly according to claim 72 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 72.
Lynam further teaches the exterior rearview mirror assembly of claim 72, wherein said front surface of said glass substrate is coated with a mirror reflector (substrate 30 (such as a glass substrate) with a transflective coating or layer 31; [0046])
Regarding claim 75, the exterior rearview mirror assembly according to claim 72 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 72.
Fukai further teach, wherein said electrically-operated actuator comprises two motors, each one at an angle to the other (Fig. 4, motors A6)..  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include two motors, as taught by Fukai, for the predictable result of tilting the mirror left-right; front-back as Fukai shows in Fig, 4.
Regarding claim 76, the exterior rearview mirror assembly according to claim 75 is rejected (see above).

Fukai further teach, said electrically-operated actuator comprises two gear trains, each one at an angle to the other (Fig. 4; two gear trains A7).   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include two gear trains, as taught by Fukai, for the predictable result of tilting the mirror left-right; front-back as Fukai shows in Fig, 4.
Regarding claim 78, the exterior rearview mirror assembly according to claim 61 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 61.
Lynam further teaches, wherein said mirror head comprises a turn signal indicator (Fig. 1, turn signal indicator and display area 28b, [0040])
Regarding claim 79, the exterior rearview mirror assembly according to claim 61 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 61.
Lynam further teaches, wherein said mirror head comprises a blind spot indicator (Fig. 1, a blind spot/LCA indicator and display area 28a [0040])
Regarding claim 81, the exterior rearview mirror assembly according to claim 61 is rejected (see above).

Lynam further teaches, wherein said mirror attachment plate comprises a plastic molding (back plate may comprise a plastic molding, [0012]
Regarding claim 82, the exterior rearview mirror assembly according to claim 61 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 61.
Lynam further teaches, wherein a heater pad is disposed between said rear side of said mirror reflective element and said first side of said mirror attachment plate (Fig. 3A, mirror reflector sub-assembly 12 includes a heater pad 38, [0048])

Claims 2-4, 26 and 62-71 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam in view of Fukai et al. and Pavao (US 20050243449) and further in view of Georges (US 2003/0202263).
Regarding claim 2, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1,
Lynam in view of Fukai and Pavao does not explicitly teach the exterior rearview mirror assembly, wherein said mounting arm passes through an aperture of said mirror head, 
Lynam and Georges are related as rearview mirror assembly.
Georges teaches the mounting arm (Fig. 2, arm 3, 12, 7’) passes through an aperture of said mirror head, and wherein a gap exists between said mirror head and said mounting arm where said mounting arm passes through said aperture of said mirror head (Fig. 3 shows an aperture in head 1 and a gap exists to pass the mounting arm through the aperture).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the exterior rearview mirror assembly of Lynam in view of Fukai and Pavao to include aperture on mirror head to pass the mounting arm as taught by Georges for the predictable result of holding the actuator reliably with the arm.
Regarding claim 3, the exterior rearview mirror assembly according to claim 2 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 2,
Lynam further teaches the exterior rearview mirror assembly, wherein attachment of said electrically-operated actuator at said mounting arm is inside said mirror head (see actuator 21 in Fig. 2).
Regarding claim 4, the exterior rearview mirror assembly according to claim 3 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 3,

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the exterior rearview mirror assembly of Lynam in view of Fukai, Pavao and Georges to include a gap between the mirror head and the mounting arm to allow for movement of said mirror head relative to the mounting arm as taught by Georges for the predictable result of  moving the arm freely to move the morror.
Regarding claim 26, the exterior rearview mirror assembly according to claim 25 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25,
Lynam teaches the exterior rearview mirror assembly of claim 25, comprising a mounting arm (see annotated Fig. 2) and electrically-operated actuator (Fig. 2, 21);

Lynam and Georges are related as exterior rearview mirror assembly.
Georges teaches the mounting arm (Fig. 2, arm 3, 12, 7’), said exterior rearview mirror assembly passes through an aperture of said mirror head, and wherein a gap exists where said mounting arm passes through said aperture in-of said mirror head, and wherein the gap allows movement of said mirror head relative to said mounting arm during electrical operation of said electrically-operated actuator when said mounting portion of said exterior rearview mirror assembly is mounted at the exterior portion of the side door of the equipped vehicle (“arms being connected … to an axle 7' for connection with the rotary bearing 9 constituting the assembly 3 and being each provided at its free end with a rack 7" adapted to contact with the drive pinion 8 of the corresponding motor 6. Each rack 7" extends substantially in the plane passing through the support arm and through the axle 7', which coincides with the axis of the rotor bearing 9 and has a curvature whose center coincides with that 9' of the rotary bearing 9 that constitutes the assembly 3 (FIG. 3)”, [0016], “actuation of the drive 7 .. and its 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the exterior rearview mirror assembly of Lynam in view of Fukai and Pavao to include aperture with gap on mirror head to pass the mounting arm as taught by Georges for the predictable result of holding the actuator reliably with the arm.
Regarding claim 62, the exterior rearview mirror assembly according to claim 61 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 61.
Lynam in view of Fukai and Pavao doesn’t explicitly teach the exterior rearview mirror assembly of claim 61, comprising a mounting arm, and wherein said mounting arm of said exterior rearview mirror assembly passes through an aperture of said mirror head. 
 Lynam and Georges are related as exterior rearview mirror assembly.
Georges teaches the exterior rearview mirror assembly of claim 61, comprising a mounting arm (Fig. 2, arm 3, 12, 7’), said mounting arm of said exterior rearview mirror assembly passes through an aperture of said mirror head (“arms being connected … to an axle 7' for connection with the rotary bearing 9 constituting the assembly 3 and being each provided at its free end with a rack 7" adapted to contact with the drive pinion 8 of the corresponding motor 6. Each rack 7" extends substantially in the plane passing through the support arm and through the axle 7', which coincides with the axis of the rotor bearing 9 and has a curvature whose center coincides with that 9' of the rotary 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the exterior rearview mirror assembly of Lynam in view of Fukai and Pavao to include aperture on mirror head to pass the mounting arm as taught by Georges for the predictable result of holding the actuator reliably with the arm and moving the arm through the aperture.
Regarding claim 63, the exterior rearview mirror assembly according to claim 62 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 62.
Georges further teaches the exterior rearview mirror assembly of claim 62, wherein a gap exists where said mounting arm passes through said aperture of said mirror head, and 39426712.1InventorsKeith D. Foote and Darryl P. De Wind Serial No.16/158,522 Page22 wherein the gap allows movement of said mirror head relative to said mounting arm during electrical operation of said electrically-operated actuator when said mounting portion of said exterior rearview mirror assembly is mounted at the exterior portion of the side door of the equipped vehicle (Fig. 3 shows an aperture in head 1 and a gap exists to pass the mounting arm through the aperture; “arms being connected … to an axle 7' for connection with the rotary bearing 9 constituting the assembly 3 and being each provided at its free end with a rack 7" adapted to contact with the drive pinion 8 of the corresponding motor 6. Each rack 7" extends substantially in the plane passing through the support arm and through the axle 7', which coincides with the axis of the 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the exterior rearview mirror assembly of Lynam in view of Fukai and Pavao to include aperture with gap on mirror head to pass the mounting arm as taught by Georges for the predictable result of holding the actuator reliably with the arm.
Regarding claim 64, the exterior rearview mirror assembly according to claim 62 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 62.
Pavao further teaches the exterior rearview mirror assembly of claim 62, wherein said electrically-operable actuator is disposed at one end of said mounting arm and wherein the other electrically-operated actuator is disposed at another end of said mounting arm (“… a signal 50 which is transmitted to a motor driver 52, which in turn generates a drive signal 54 transmitted to motor 56 of power-fold mechanism 34 ..”, [0049], also “.. control system 40 actuates reflective element actuator 20 to move the reflective element assembly 14 outward as actuator 34 moves mirror casing 12 inward (relative to the side of the vehicle”, [0048] and Figs. 3-4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include electrically-operated actuator, as taught by Pavao, for the predictable result of 
Regarding claim 65, the exterior rearview mirror assembly according to claim 64 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 64.
Pavao further teaches the exterior rearview mirror assembly of claim 64, wherein said electrically-operable actuator is at least partially disposed in said mounting arm (Fig. 3, Actuator 34 may comprise, for example, a conventional power-fold mechanism, [0046], actuator 34 is at least partially disposed in said mounting arm).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include electrically-operated actuator, as taught by Pavao, for the predictable result of controlling the power-fold mechanism with a mirror control system to rotate to a desired position from the driving seat, as Paravo teaches in [0048-0049] and Figs. 3-4.
Regarding claim 66, the exterior rearview mirror assembly according to claim 64 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 64.
Pavao further teaches the exterior rearview mirror assembly of claim 64, wherein said electrically-operated actuator is fixedly mounted at the one end of said mounting arm (see Fig 3, actuator 34).  

Regarding claim 67, the exterior rearview mirror assembly according to claim 64 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 64.
Pavao further teaches the exterior rearview mirror assembly of claim 64, wherein said second side of said mirror attachment plate of said mirror head is attached at said electrically- operated actuator that is disposed at the one end of said mounting arm of said exterior rearview mirror assembly (Fig. 3, to motor 56 of power-fold mechanism 34, [0049], is disposed at the one end of said mounting arm of said exterior rearview mirror assembly).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include electrically-operated actuator disposed at the one end of said mounting arm of said exterior rearview mirror assembly, as taught by Pavao, for the predictable result of power-folding the RV mirror at the end of the arm.
Regarding claim 68, the exterior rearview mirror assembly according to claim 62 is rejected (see above).

In another embodiment (in Fig. 12), Lynam teaches the perimeter framing portion circumscribing said circumferential plate edge of said glass substrate (annotated Fig. 2 shows perimeter framing portion; Fig. 12 shows limiting plate edge of said glass substrate; Fig. 2 in view of Fig. 10 shows the perimeter framing portion circumscribing the circumferential plate edge of said glass substrate). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam of Figs. 1-3B to include perimeter framing portion circumscribing said circumferential plate edge of said glass substrate as taught by Lynam in Fig. 12 for the predictable result of holding the glass substrate tight and securely for the safely of the mirror.
Regarding claim 69, the exterior rearview mirror assembly according to claim 68 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 68.
Lynam doesn’t explicitly teach in the embodiment of Figs. 1 to 3B that no portion of said perimeter framing portion of said mirror head encroaches onto said front side of said mirror reflective element.  
In another embodiment (in Fig. 12), Lynam teaches no portion of said perimeter framing portion of said mirror head (see label on annotated figure 2) encroaches onto said front side of said mirror reflective element (see Fig. 2 in view of Fig. 10).
 
Regarding claim 70, the exterior rearview mirror assembly according to claim 69 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 69.
Lynam further teaches the exterior rearview mirror assembly of claim 69, wherein said perimeter framing portion comprises a portion of said mirror attachment plate (see annotated Fig. 2).
Regarding claim 71, the exterior rearview mirror assembly according to claim 69 is rejected (see above).
Lynam in view of Fukai, Pavao and Georges teaches the exterior rearview mirror assembly according to claim 69.
Lynam further teaches the exterior rearview mirror assembly of claim 47, wherein said perimeter framing portion comprises a portion of said mirror casing (see annotated Fig. 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lynam in view of Fukai et al. and Pavao (US 20050243449) and further in view of Pastrik et al. (US 7,083,312)
Regarding claim 16, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1.
Lynam further teachs the exterior rearview mirror assembly of claim 1, wherein said mirror casing includes a turn signal indicator (Fig. 1, 28b).
Lynam in view of Fukai and Pavao does not explicitly teach the exterior rearview mirror assembly of claim 1, wherein said mirror casing includes an outboard portion that includes a turn signal indicator.  
Lynam and Pastrick are related as rearview mirror assembly.
Pastrick teaches the mirror casing includes an outboard portion that includes a turn signal indicator (“turn signal indicator is disposed in said second portion of said exterior mirror assembly at a location generally laterally outboard of an edge portion of said reflective element”, claim 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include an outboard portion that includes a turn signal indicator, as taught by Pastrick, for the predictable result of better visibility to other drivers on the road.

Claims 17, 37 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam in view of Fukai et al. and Pavao (US 20050243449) and further in view of Schofield et al. (US 6,690,268)
Regarding claim 17, the exterior rearview mirror assembly according to claim 1 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 1.
Lynam in view of Fukai and Pavao does not explicitly teach the exterior rearview mirror assembly of claim 1, wherein said mirror head houses a CMOS camera. 
Lynam and Schofield are related as rearview mirror assembly.
Schofield teaches the exterior rearview mirror assembly, wherein said mirror head houses a CMOS camera (accessory module 8112 may incorporate one or more image capturing devices, such as a CCD camera or a CMOS camera, for use, Fig. 84).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include a CMOS camera as taught by Schofield for the predictable result of capturing the image of the back view with a reliable non expensive camera.
Regarding claim 37, the exterior rearview mirror assembly according to claim 36 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 25,
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said accessory comprises a camera.  
Lynam and Schofield are related as rearview mirror assembly.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include a camera as taught by Schofield for the predictable result of capturing the image of the back view with a camera.
Regarding claim 77, the exterior rearview mirror assembly according to claim 61 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 61.
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said mirror head comprises a camera.  
Lynam and Schofield are related as rearview mirror assembly.
Schofield teaches the exterior rearview mirror assembly, wherein said mirror head comprises a camera (accessory module 8112 may incorporate one or more image capturing devices, such as a CCD camera or a CMOS camera, for use, Fig. 84).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include a camera as taught by Schofield for the predictable result of capturing the image of the back view with a camera.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lynam in view of Fukai et al. and Pavao (US 20050243449) and further in view of Ruse et al. (US 2006/0285254).
Regarding claim 33, the exterior rearview mirror assembly according to claim 32 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 32,
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said electrically-operated actuator comprises (i) at least two motors, each one at an angle to the other, and (ii) at least two gear trains, each one at an angle to the other.  
Lynam and Ruse are related as rearview mirror assembly.
Ruse teaches motor with gear train (Figs. 18 and 27, motor 336, motor worm 348 engages the drive gear 346 which is cooperatively connected to the worm 344 for rotation therewith. The worm 344 is provided with worm bearings 354, 356 at each end, and cooperatively engages the detent plate gear 342 for rotation therewith, [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges, to include a gear train for motor, as taught by Ruse, for the predictable result of engaging the detent plate for rotation, as Ruse teaches in [0086].

Claims 40 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam in view of Fukai et al. and Pavao (US 20050243449) and further in view of 
Roberts et al. (US 7,342,707).
Regarding claim 40, the exterior rearview mirror assembly according to claim 36 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 36.
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said accessory comprises a puddle lamp.
Lynam and Roberts are related as vehicle mirror assembly.
Roberts teaches the accessory comprises a puddle lamp (The LED lamp 2926 is a puddle lamp producing light directed downwardly to illuminate an area below the mirror, and preferably adjacent the door of vehicle A”, [col. 30, lines 28-32]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges in view of Lynam, to include puddle lamp as taught by Roberts, for the predictable result of illuminating an area below the mirror, and preferably adjacent the door of vehicle A, as Roberts teaches in [col. 30, lines 28-32].
Regarding claim 80, the exterior rearview mirror assembly according to claim 61 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 61.
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said mirror head comprises a puddle lamp.  
Lynam and Roberts are related as vehicle mirror assembly.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Georges in view of Lynam, to include puddle lamp as taught by Roberts, for the predictable result of illuminating an area below the mirror, and preferably adjacent the door of vehicle A, as Roberts teaches in [col. 30, lines 28-32].

Claims 42, 54 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam in view of Fukai et al. and Pavao (US 20050243449) and further in view of 
Bruhnke et al. (US 2009/0251785)
Regarding claim 42, the exterior rearview mirror assembly according to claim 36 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 36.
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an electrochromic medium sandwiched therebetween, and wherein said front substrate comprises said glass substrate.  
Lynam and Bruhnke are related as vehicle mirror assembly.
Bruhnke teaches, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include a electrochromic mirror reflective element, as taught by Bruhnke, for the predictable result of having a clear display with variable reflectivity as Bruhnke described in [0035-0037]. 
Regarding claim 54, the exterior rearview mirror assembly according to claim 47 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 47.
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an electrochromic medium sandwiched therebetween, and wherein said front substrate comprises said glass substrate.  
Lynam and Bruhnke are related as vehicle mirror assembly.
Bruhnke teaches, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an electrochromic medium sandwiched therebetween (Fig. 5 shows electrochromic layer 116, [0036] sandwiched between front substrate and a rear substrate), and wherein said 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include a electrochromic mirror reflective element, as taught by Bruhnke, for the predictable result of having a clear display with variable reflectivity as Bruhnke described in [0035-0037]. 
Regarding claim 74, the exterior rearview mirror assembly according to claim 72 is rejected (see above).
Lynam in view of Fukai and Pavao teaches the exterior rearview mirror assembly according to claim 72.
Lynam in view of Fukai and Pavao doesn’t explicitly teach, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an electrochromic medium sandwiched therebetween, and wherein said front substrate comprises said glass substrate.  
Lynam and Bruhnke are related as vehicle mirror assembly.
Bruhnke teaches, wherein said mirror reflective element comprises an electrochromic mirror reflective element having a front substrate and a rear substrate with an electrochromic medium sandwiched therebetween (Fig. 5 shows electrochromic layer 116, [0036] sandwiched between front substrate and a rear substrate), and wherein said front substrate comprises said glass substrate (“The stack of the plastic substrates 122, 124 and the central five layers 112, 114, 116, 118, 120 forms an electrochromic 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lynam in view of Fukai and Pavao, to include a electrochromic mirror reflective element, as taught by Bruhnke, for the predictable result of having a clear display with variable reflectivity as Bruhnke described in [0035-0037]. 
Allowable Subject Matter
Claims 5 and 27 are objected.
Claim 5 is objected to as being dependent upon a rejected base independent claim 1 and Claim 27 is objected to as being dependent upon a rejected base independent claim 25, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art fails to teach, or reasonably suggest, a gasket disposed at said aperture of said mirror head to limit intrusion of contaminants into said mirror head (claim 5), and a gasket spans said gap (claim 27); in combination of the other limitations of the claims.

Claims 20-24, 56-59 and 83-94 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 20, 56 and 83 are allowable over the prior art of record for at the prior art discloses an exterior rearview mirror assembly configured for mounting at an exterior portion of a door of a vehicle, comprising: a mounting portion; a mirror head comprising a mirror attachment plate, a mirror casing and a mirror reflective element; wherein said mirror reflective element comprises a glass substrate; wherein said mirror attachment plate comprises a plastic molding; wherein said rear side of said mirror reflective element, wherein said electrically-operated actuator is electrically operable to move said mirror, the prior art fails to teach, or reasonably suggest, a gasket disposed at said aperture of said mirror head, wherein said gasket spans said gap between said mounting arm and said mirror head at said aperture to limit intrusion of contaminants into said mirror head;  wherein said gap provides clearance between said mirror head and said mounting arm, and wherein said gap at said aperture and said gasket allow for movement of said mirror head relative to said mounting arm during electrical operation of said electrically-operated actuator (claim 20); a shroud extending from said mirror attachment plate at said mirror reflective element; wherein said shroud spans a gap between said mirror reflective element and said mirror casing; said shroud spanning the gap between said mirror reflective element and said mirror casing and viewable between said mirror reflective element and said mirror casing; and wherein, with said mounting portion mounted (claim 56), and mirror assembly mounted at the exterior portion of the side door, mirror head comprises a perimeter framing portion circumscribing said circumferential plate edge of said glass substrate, perimeter framing portion of said mirror head encroaches onto said front side of said mirror reflective element, a heater pad is disposed between said rear side of said mirror reflective element and said first (claim 83); in combination of the other limitations of the claims 20, 56 or 83.

Dependent claims 21-24 are also allowed due to their dependencies on independent claim 20, dependent claims 57-59 are also allowed due to their dependencies on independent claim 56 and dependent claims 84-94 are also allowed due to their dependencies on independent claim 83.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872